       Case 1:20-cr-00079-RJA-JJM Document 10 Filed 06/22/20 Page 1 of 2


UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                            Plaintiff,

v.                                                           Case No. 20-CR-79-002-LJV-JJM

SEMAJ PIGRAM,

                            Defendant.


                                  NOTICE OF MOTION

       Moving Party:                 Defendant Semaj Pigram

       Date and Time:                TBD

       Place:                        Hon. Jeremiah J. McCarthy
                                     U.S. Courthouse
                                     2 Niagara Square
                                     Buffalo, New York 14202

       Supporting Papers:            Declaration of Robert C. Singer, Esq., dated June 21, 2020.

       Answering Papers:             Opposing papers, if any, are required to be filed and served
                                     pursuant to Court order.

       Relief Requested:             An Order granting Defendant’s Motion to Release the Grand
                                     Jury minutes pursuant to FRCP 6(e) and Motion to Compel
                                     Discovery.

Dated: June 22, 2020
       Williamsville, New York

                            SINGER LEGAL PLLC
                            Attorneys for Defendant Semaj Pigram

                            By:     s/ Robert C. Singer, Esq.
                                    Robert C. Singer, Esq.
                            80 East Spring Street
                            Williamsville, New York 14221
                            (716) 222-3288
                            rob@singerlegalpllc.com




                                           Page 1 of 2
      Case 1:20-cr-00079-RJA-JJM Document 10 Filed 06/22/20 Page 2 of 2




TO:   United States Attorney’s Office
      for the Western District of New York
      Counsel for Plaintiff United States of America
      Seth Molisani, Esq.
      138 Delaware Avenue
      Buffalo, New York 14202
      (716) 843-5700




                                                Page 2 of 2
